     Case: 1:18-cv-01052 Document #: 95 Filed: 01/16/20 Page 1 of 1 PageID #:340

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Nathanial E. Freeman
                                 Plaintiff,
v.                                                     Case No.: 1:18−cv−01052
                                                       Honorable Sara L. Ellis
Quicken Loans, Inc.
                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, January 16, 2020:


       MINUTE entry before the Honorable Sara L. Ellis: Pursuant to stipulation of
dismissal [94], the Court dismisses this case with prejudice and with each party to bear its
own costs and fees. Civil case terminated. Mailed notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
